Case 1:20-cv-03611-JGK Document 139 Filed 12/07/20 Page 1of4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

Xx
1199SEIU UNITED HEALTHCARE WORKERS EAST, DECLARATION OF
we LAUREVE D. BLACKSTONE
Petitioner,
Vv Case No.
, 20-cv-0361 1-JGK

PSC COMMUNITY SERVICES, NEW PARTNERS,
INC. D/B/A PARTNERS IN CARE, STELLA ORTON
HOME CARE AGENCY, RICHMOND HOME NEEDS,
SUNNYSIDE HOME CARE PROJECT, SUNNYSIDE
CITYWIDE HOME CARE, FAMILY HOME CARE OF
BROOKLYN AND QUEENS, CARE AT HOME,
CHINESE-AMERICAN PLANNING COUNCIL HOME
ATTENDANT PROGRAM, UNITED JEWISH
COUNCIL OF THE EAST SIDE HOME ATTENDANT
SERVICE CORP., THE FIRST CHINESE
PRESBYTERIAN COMMUNITY AFFAIRS HOME
ATTENDANT CORP., AZOR HOME CARE,
BUSHWICK STUYVESANT HEIGHTS HOME
ATTENDANT, INC., CABS HOMECARE,
RIVERSPRING LICENSED HOMECARE SERVICES
AGENCY, INC., ST. NICHOLAS HUMAN SUPPORTS
CORP., WARTBURG, ALLIANCE FOR HEALTH,
INC., REGION CARE, INC., SPECIAL TOUCH HOME
CARE SERVICES, INC., RAIN, INC., PRESTIGE
HOME CARE, INC., PRESTIGE HOME ATTENDANT,
INC. D/B/A ALL SEASON HOME ATTENDANT,
PERSONAL TOUCH HOME CARE OF N.Y., INC.,
PRIORITY HOME SERVICES, PREMIER HOME
HEALTH CARE, INC., BRONX — JEWISH
COMMUNITY COUNCIL HOME ATTENDANT
SERVICES, CIDNY INDEPENDENT LIVING
SERVICES, HOME CARE SERVICES FOR
INDEPENDENT LIVING, NEW YORK FOUNDATION
FOR SENIOR CITIZENS HOME ATTENDANT
SERVICES, COOPERATIVE HOME CARE
ASSOCIATES, RISEBORO HOME CARE, INC., FEGS
HOME ATTENDANT SERVICES, HOME HEALTH
MANAGEMENT ~ SERVICES, INC., SCHOOL
SETTLEMENT HOME ATTENDANT ~ CORP.,
ROCKAWAY HOME ATTENDANT, BRONXWOOD
HOME FOR THE AGED, INC., ACCENTCARE OF NY,
INC., ISABELLA VISITING CARE, INC., SOCIAL
CONCERN COMMUNITY DEVELOPMENT CORP.,

1-000-00464:11186885_3
Case 1:20-cv-03611-JGK Document 139 Filed 12/07/20 Page 2 of 4

ABC HEALTH SERVICES REGISTRY, ALLIANCE
HOME SERVICES, collectively identified by the
Arbitrator as the “HOME HEALTH CARE AGENCIES”,

 

Respondents.
Xx
STATE OF NEW YORK __)
) ss.:
COUNTY OF KINGS )

I, LAUREVE D. BLACKSTONE declare, pursuant to 28 U.S.C. § 1746 and subject to

penalties of perjury, that the following is true and correct:

1. lama member of Levy Ratner, P.C., counsel to Petitioner 1199SEIU United Healthcare

Workers East (“1199” or “Union”) in the above-captioned proceeding before this Court.

2. I submit this declaration in further support of the Union’s pending Petition to Confirm the
April 17, 2020 Arbitration Award (“Award”) [ECF 1], in opposition to the motion to
intervene [ECF 103] and motion to dismiss or stay this proceeding [ECF 101], and in
response to the Court’s first question in its November 24, 2020 Order [ECF 137]
directing supplemental briefing and, inter alia, requesting “a brief answer to the factual
question of whether [each individual intervenor] was a member of the 1199SEIU at the
time (A) the relevant Memorandum of Agreement (‘MoA’) took effect, (B) the MoA was

executed, and/or (C) at the time 1199SEIU began the grievance process at issue here.”

3. I have reviewed the information contained in the Union’s records as set forth in the
Declaration of Brijesh Shah dated December 7, 2020. I have also reviewed the relevant

collective bargaining agreements (“CBAs”), including MoAs.

4. According to the Union’s records:

1-000-00464; 11186885_3
Case 1:20-cv-03611-JGK Document 139 Filed 12/07/20 Page 3 of 4

a. Seferina Acosta was a bargaining unit member at the time the relevant MOA took

effect, December 1, 2015, and when it was executed, December 21, 2015.

b. Eugenia Barahona Alvarado was not an 1199 bargaining unit member at the time
the relevant MOA took effect, when it was executed or when the grievance was
filed, but was a bargaining unit member after the grievance was filed and when

the Award was issued.

c. Carmen Carrasco was a bargaining unit member at the time the relevant MOA
took effect, December 1, 2015, when it was executed, December 21, 2015, and

when the grievance was filed, January 2, 2019.

d. Mei Kum Chu was not an 1199 bargaining unit member at the time the relevant

MOA took effect, when it was executed, or when the grievance was filed.

e. Sau King Chung was not an 1199 bargaining unit member at the time the relevant

MOA took effect, when it was executed, or when the grievance was filed.

f. Dulce Herrera was a bargaining unit member at the time the relevant MOA took
effect, December 1, 2015, when it was executed, December 21, 2015, and when

the grievance was filed, January 2, 2019.

g. Epifania Hichez was not an 1199 bargaining unit member at the time the relevant

MOA took effect, when it was executed or when the grievance was filed.

h. QunXiang Ling was not an 1199 bargaining unit member at the time the relevant

MOA took effect, when it was executed or when the grievance was filed.

1-000-00464: 11186885_3 3
Case 1:20-cv-03611-JGK Document 139 Filed 12/07/20 Page 4 of 4

i. Elida Agustin Mejia Herrera was not an 1199 bargaining unit member at the time
the relevant MOA took effect, when it was executed or when the grievance was

filed.

j. Leticia Panama Rivas was not an 1199 bargaining unit member at the time the

relevant MOA took effect, when it was executed or when the grievance was filed.

k. Alvaro Ramirez-Guzman was an 1199 bargaining unit member at the time the
relevant MOA took effect, December 1, 2015, when it was executed, April 6,

2016, and when the grievance was filed, January 2, 2019.

1. Gail Yan was not an 1199 bargaining unit member at the time the relevant MOA

took effect, when it was executed or when the grievance was filed.

Spuunce LoTR

LAUREVE BLACKSTONE

Date: December 7, 2020

1-000-00464; 11186885_3 4
